Citation Nr: 0320152	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  99-10 097	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Manchester, New Hampshire


THE ISSUES

1.	Entitlement to service connection for gastrointestinal 
tract infection.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for a left ankle 
disorder.

4.	Entitlement to service connection for a neck disorder.

5.	Entitlement to service connection for a post-traumatic 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


REMAND

On March 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The following procedural defect 
exists in this case: the incorrect 
address was used to mail the November 
2001 rating decision, the letter 
notifying the veteran of the November 
2001 rating decision, the December 2001 
Statement of the Case, and the cover 
letter sent with the Statement of the 
Case.     

Copies of the above documents should 
be mailed to the veteran at this 
address:

P.O. Box 1041
Alton Bay, NH  03809-1041

2.  Ask the appellant to provide a list 
of the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who have treated or evaluated 
him for post-traumatic stress disorder, 
gastrointestinal disability, left ankle 
disability, neck disability, and 
bilateral hearing loss during the period 
from June 1996 to the present.  Provide 
the appellant with release forms and ask 
that a copy be signed and returned for 
each non-VA health care provider 
identified. 
 
When the appellant responds, obtain 
records from each health care provider 
the appellant identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the appellant of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the appellant that we will proceed to 
decide his/her appeal without these 
records unless he/she is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

3.  This veteran is seeking service 
connection for post-traumatic stress 
disorder (PTSD).  Send a development 
letter asking the veteran to give a 
comprehensive statement regarding his 
alleged stressors.  Ask the veteran to 
comment specifically about his 
experiences while in Saudi Arabia during 
1995, as well as any other stressful 
situations the veteran considers relevant 
to his claim for service connection for 
PTSD.

4.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of the stressors identified 
by the veteran.  Provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

5.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the 
examinations described below.  The claims 
folder should be forwarded to each 
examiner for review.

a.  Gastrointestinal Examination
The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present gastrointestinal 
disability.  Any indicated studies should 
be conducted, and all findings should be 
reported in detail.  A detailed history 
of the veteran's claimed gastrointestinal 
disorder should be elicited.  Any 
objective indications of chronic 
gastrointestinal disability should be 
recorded.  Based upon the documented 
history and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any currently present 
gastrointestinal disorder is 
etiologically related to the veteran's 
service.  The rationale for all opinions 
given must be clearly set forth by the 
examiner in the examination report.

b.  Orthopedic Examination
The veteran should also be afforded an 
orthopedic examination by a physician 
with the appropriate expertise to 
determine the nature, extent and etiology 
of the veteran's left ankle and neck 
disabilities.  Any indicated studies 
should be performed.  A detailed history 
of the veteran's claimed left ankle and 
neck disabilities should be elicited.  
Based upon the documented history and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not with respect to 
each currently present left ankle 
disorder and neck disorder that the 
disorder is etiologically related to the 
veteran's military service.  The 
rationale for all opinions given must be 
clearly set forth by the examiner in the 
examination report.

c.  Audiological Examination
The veteran should be afforded an 
audiological examination by an individual 
qualified to determine the nature, extent 
and etiology of any hearing loss present.  
Such tests as the examiner deems 
necessary should be performed.  Based 
upon the documented history and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present hearing loss is etiologically 
related to the veteran's military 
service.  The rationale for all opinions 
given must be clearly set forth by the 
examiner in the examination report.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





